United States Securities and Exchange Commission Washington, D.C.20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2011 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from . Commission File Number 1-34622 FRIENDFINDER NETWORKS INC. (Exact name of registrant as specified in its charter) Nevada 13-3750988 (State or other jurisdiction of incorporation) (I.R.S. Employer or organization) Identification No.) 6800 Broken Sound Parkway, Suite 200 Boca Raton, Florida33487 (Address of registrant's principal executive offices) (561) 912-7000 (Registrants telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer;” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(check one) Larger Accelerated fileroAccelerated filer o Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.As of November 1, 2011, there were 31,186,679 shares of Common Stock, $0.001 par value, issued and outstanding and 32,965 shares of Series B Common Stock $0.001 par value, issued and outstanding. FRIENDFINDER NETWORKS INC. FORM 10-Q REPORT INDEX PART I - FINANCIAL INFORMATION 1 ITEM 1:FINANCIAL STATEMENTS 1 ITEM 2:MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 23 ITEM 3:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 45 ITEM 4:CONTROLS AND PROCEDURES 46 PART II OTHER INFORMATION 48 Item 1.LEGAL PROCEEDINGS 48 Item 1A.RISK FACTORS 48 Item 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 48 Item 3.DEFAULTS UPON SENIOR SECURITIES 48 Item 4.[Removed and Reserved] 48 Item 5.OTHER INFORMATION 48 Item 6.EXHIBITS 48 i FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) PART I - FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS September 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Restricted cash Accounts receivable, less allowance for doubtful accounts of $2,042 and $2,236, respectively Inventories Prepaid expenses Deferred tax asset Total current assets Film costs, net Property and equipment, net Goodwill Domain names Trademarks Other intangible assets, net Unamortized debt costs Deferred offering costs - Other assets $ $ LIABILITIES Current liabilities: Current installment of long-term debt, net of unamortized discount of $295 and $744, respectively $ $ Accounts payable Accrued expenses and other liabilities Deferred revenue Total current liabilities Deferred tax liability Long-term debt, net of unamortized discount of $37,342 and $31,935, respectively Liability related to warrants - Total liabilities Contingencies (Note 16 ) STOCKHOLDERS’ DEFICIENCY Preferred stock, $0.001 par value — authorized, 22,500,000 shares; issued and outstanding no shares in 2011 and 10,211,556 shares in 2010, Series A Convertible Preferred Stock, $0.001 per share — authorized 2,500,000 shares; issued and outstanding, 0 in 2011, 1,766,703 shares in 2010 (liquidation preference $21,000) - 2 Series B Convertible Preferred Stock, $0.001 per share — authorized 10,000,000 shares; issued and outstanding, 0 in 2011, 8,444,853 shares in 2010 (liquidation preference $5,000) - 8 Common stock, $0.001 par value — authorized 125,000,000 shares in 2011 and 2010 Common stock voting — authorized 112,500,000 shares, issued and outstanding 31,186,679 shares in 2011 and 6,517,746 shares in 2010 31 6 Series B common stock non-voting — authorized 12,500,000 shares; issued and outstanding 32,965 shares in 2011 and 1,839,825 shares in 2010 - 2 Capital in excess of par value Accumulated deficit ) ) Total stockholders’ deficiency ) ) $ $ See notes to condensed consolidated financial statements 1 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, Net revenue Service $ Product Total Cost of revenue Service Product Total Gross profit Operating expenses: Product development Selling and marketing General and administrative Amortization of acquired intangibles and software Depreciation and other amortization Total operating expenses Income from operations Interest expense ) Interest related to VAT liability not charged to customers ) Foreign exchange gain (loss), principally related to VAT liability not charged to customers ) ) (Loss)/gain on liability related to warrants – ) Loss on extinguishment of debt – – ) – Other non-operating income (expense) net 1 ) ) 5 Loss before income tax (benefit) Income tax (benefit) $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Net loss per common share — basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding — basic and diluted See notes to condensed consolidated financial statements 2 FRIENDFINDER NETWORKS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIENCY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2011 (UNAUDITED) (IN THOUSANDS, EXCEPT SHARE AND PER SHARE DATA) Capital in Excess Preferred Stock Common Stock of Accum- Series A Convertible Series B Convertible Voting Series B Non-Voting Par ulated Shares Amount Shares Amount Shares Amount Shares Amount Value Deficit Total Balance at December 31, 2010 $
